            Case 2:19-cv-03518-CMR Document 10 Filed 09/19/19 Page 1 of 36

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

     (/!)tit WAlea
                                                                                   CVi//Uli>11M//le.:hJn M.
      (In the space above enter the full name(s) of the plainttff(s).)
                                                                                      6#e 1Jt,"1h~r- 19-- .]17&
                                                                                   c(/v+E!J',,IJ,;,. /11.                Ah)
                             - against -

     dmlrL~ _____ _                                                                   COMPLAINT
                                                                                  Jury Trial:   ~         D No

                                                                                                (check one)




       ----              --    -----··----




· - - --- - - - - - · - - - - - - - -                                                    S£p 1,. ,,
                                                                                                  " t:;,CJ,J
----           -      ---       --         --     ----·---

(In the space above enter thefu/1 name(s) of the defendant(s). /fyou
cannot fit the names of all of the defendants in the space provtded.
please write "see attached" tn the space above and attach an
addzttonal sheet ofpaper with the full ltst of names. The names
lzsted in the above captton must be identical to those contained in
Part I Addresses should not be included here.)

I.          Parties in this complaint:

A.          List your name, address and telephone number. If you are presently in custody, include your identification
            number and the name and address of your current place of confinement. Do the same for any additional
            plaintiffs named. Attach additional sheets of paper as necessary.


Plaintiff            Name
                     Street Address
                     County, City
                     State & Zip Code
                     Telephone Number


Rev 10/2009
         Case 2:19-cv-03518-CMR Document 10 Filed 09/19/19 Page 2 of 36



R.       List all defendants. You should state the full name of the defendants, even if that defendant is a government
         agency, an organization, a corporation, or an individual. Include the address where each defendant can be
         served. Make sure that the defendant(s) listed below are identical to those contained in the above caption.
         Attach additional sheets of paper as necessary.

Defendant No. l                           Name__,~...L!.....:....:.c--"-'------,----...--~-----a------
                                          Street Address -+-~~=,;:~~'-=~'---'-.::.__.:.....L....:.....:l-~_IV_:_.:...w,;___ _ _ __
                                          County, City -----=-..:...:..---,,:.---L---------------
                                          State & Zip Code ---'----'-----<----~--------L----


Defendant No. 2                           Name _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                          Street A d d r e s s - - - - - - - - - - - - - - - - - - - - - - -
                                          County, C i t y - - - - - - - - - - - - - - - - - - - - - - -
                                          State & Zip C o d e - - - - - - - - - - - - - - - - - - - -


Defendant No. 3                           Name _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                          Street A d d r e s s - - - - - - - - - - - - - - - - - - - - - - -
                                          County, City _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                          State & Zip C o d e - - - - - - - - - - - - - - - - - - - -


Defendant No. 4                           Name _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                          Street A d d r e s s - - - - - - - - - - - - - - - - - - - - - - -
                                          County, City _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                         State & Zip C o d e - - - - - - - - - - - - - - - - - - - - -




Il.      Basis for Jurisdiction:

federal courts are courts of limited jurisdiction. Only two types of cases can be heard in federal court: cases
involving a federal question and cases involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a
case involving the United States Constitution or federal laws or treaties is a federal question case. Under 28 lJ .S .C. §
1332, a case in which a citizen of one state sues a citizen of another state and the amount in damages is more than
$75,000 is a diversity of citizenship case.

A.            ru..i~l'IP."1~:t;:-1;,....f.ecieral court jurisdiction? (check all that apply)
                                                          Q Diversity of Citizenship


B.




Rev 1012009                                                  -2-
                      Case 2:19-cv-03518-CMR Document 10 Filed 09/19/19 Page 3 of 36




            C.       If the basis for jurisdiction is Diversity of Citizenship, what is the state of citizenship of each party?

                     Plaintiff(s) state(s) of c i t i z e n s h i p - - - - - - - - - - - - - - - - - - - - - - - -

                     Defendant(s) state(s) of c i t i z e n s h i p - - - - - - - - - - - - - - - - - - -

            III.     Statement of Claim:

            State as briefly as possible the facts of your case. Describe how each of the defendants named in the caption of this
            complaint is involved in this action, along with the dates and locations of all relevant events. You may wish to
            include further details such as the names of other persons involved in the events giving rise to your claims. Do not
            cite any cases or statutes. If you intend to allege a number of related claims, number and set forth each claim in a
            separate paragraph. Attach additional sheets of paper as necessary.                                                   j;
                                                                                                          1

            A.                                                         .l-n?/17¢-) /J-Jt,7 ( ('rl'J{'fn/
                     Where dkl the events gMng dse t o ~ claim(s) occur/                                                          ,)i~
                                         jt.He}1:J             m C)tkb#~           ,        ~ 7 (}
            B.       What date and approximate time did the events giving rise to your claim(s) occur?           ft
                             J/dt-/~(J/1:                ¥P'¢XlmmJ,                _).'iJJAm        cA:Jkn            me;


  What
happened
 to you?




 Who did
  what?




   Was
  anyone
   else
involved?




WhOelse
saw what
happened?



            Rev 10/2009    ~r.:l       1/;;J~    f    '#)1/J

     S)e we1J &1i/~ -h Won /Jilt hM#-/lt/leJ-                                   4- J/ip4- ..trl!hf mlt " ~ . .Sj~
          Case 2:19-cv-03518-CMR Document 10 Filed 09/19/19 Page 4 of 36




If you sustained injuries related to the events alleged above, describe them and state what medical treatment, if any,




V.       Relief:


State what you want the Court to do for you and the amount of monetary compensation, if any, you are seeking, and




Rev 1012009                                          -4-
           Case 2:19-cv-03518-CMR Document 10 Filed 09/19/19 Page 5 of 36




I declare under penalty of perjury that the foregoing is true and correct.


Signed this _ _ day o f - - - - - - - - - - - - - - - - , 20_ _ .




                                              Telephone Number     ~fR'B .J.39,.. /r-;:/1
                                                               J11A;J,endJ :/:~A-,7; C
                                              Fax Number (if you have one) ---.-.---------..-.----
                                              E-mail Address                                                  In/


Note:     All plaintiffs named in the caption of the complaint must date and sign the complaint. Prisoners must also
          provide their inmate numbers, present place of confinement, and address.


For Prisoners:

I declare under penalty of perjury that on this _ _ day of                                , 20_ _ , I am delivering
this complaint to prison authorities to be mailed to the Clerk's Office of the United States District Court for the
Eastern District of Pennsylvania.



                                                 Signature of P l a i n t i f f : - - - - - - - - - - - - - - - -
                                                       Inmate N u m b e r - - - - - - - - - - - - - - -




Rev. 10/2009                                         -5 -
Case 2:19-cv-03518-CMR Document 10 Filed 09/19/19 Page 6 of 36
Case 2:19-cv-03518-CMR Document 10 Filed 09/19/19 Page 7 of 36




                  •·
                                          -1
                 Case 2:19-cv-03518-CMR Document 10 Filed 09/19/19 Page 8 of 36




                                                                          ~AMTRAK.                           eTicket
                                                           IPRES:NT THIS DOCUMENT FOR BOARDING I
                                                                                A±ERvATION NUM EER CDE74 7
          FEB'! CDE747-04J.JN17

Q..T-MULllPLEQllES                                                       Multi-City Trip
CHAR.OTIJ=, NC                                                           AU3UST27, 2017




 lFAIN         CR:S:BIIT                              CHAR..OTIE- AllANTA                         Dff'ARTS            AFRVEB (fun Aug 27)

 19            At.g27, 2017
                                                      1 ~ Coa::h Seal
                                                      1 Accessb!e Coach EM                        4:13 AfV1           9:41 MA

 lFAIN         CftB'.:)SIIT                           A11..ANTA- N8N OR.EANS                      DEPARIB             AFHVEB{Wed Aug 30)

 19            Au;J 30, 2017
                                                      1 Vi&w!lner Access!ble ee::Jroom
                                                      Car 1911 - Rlom H                           10:06 Afv1 9:00 RV1


 TPAIN                                                N8N OR.EANS · A-llADBR-HA (30TH             DEPARTS             AFHVE:B(Sm Sep 10)

 20            Sq:>9, 2017
                                                      SI)
                                                      1 Viewliner Accessble Bedroom               7:00 Afv1           12:08 Rv1
                                                      Car 2010 - fbom H


PA8:ENGffiS(2)                                                            AMTPAK GUEST REWARDS
WATERS, 8.A2E                       ADLILT - DlS6.B.ID                    70393763271 MBv1BER
HOFfl, KB1H                         ADULT - DISt\BlID                     7135345929
Proper Identification Is required for all passengers. Th:s document is valid for only passengers listed. &le www amtrak. corn/ID for details.

IMFORTANT INFORlv1ATION
• MRTY-IMFfO ACX.T,ID& re.Fes=tnFfIDR) ONTR<\IN                           • NOT VALID ON OTHffi DA TI:B'TPAINS
• MRTY-IMFro ID & CffiTlFfIDR)                                            • NON-FHUNDAB£: EXCHANGESFffMITTID FOROTHffiPAl
                                                                            FAF£ RJFCHAl:83


• Long-term parking for the Atlanta station is located across the street at the Amer:ca's Bast Value Inn on ~chtraa araet Rlrk your car and
   pay with the front des< derk lnsde the hotel, then put the parking ticket on your dashboard
• elic:kelsfor Flgryed 8BMC86 are valid only for the epedftc train number, date and accommodation type booked
• \t\lhen S10uld you arri1.e at the station? Check the ra:ornmended arrival times for your departure station at Amlrak.com/s:at1ons Al:ow
  add1t:onaJ time if you require tld<etlng/oaggage oorvices or boarding assstance, or if you are boarding at a Canadian station
• Tickets are non-trans arable They are valid only for the perronal use of the passenger(s) named on the ticket
• For Amtrak travel 1nformat1or., or to make adjustments to your travel plans. please \list AmtraK rom, or cal 1-800-LJ&\-PAl. (1-800-872-
 7245)
• Your printed elickat travel document siowsthe services you booked 1f you change your pooking but do not reprint the document, ,twill not
  reflect your rurrent itinerary Yoo may obtain an updated copy of }"'.)Ur eTicket at Amtrak corn. At SJme s:at1ons, a gate agent may need to
  View your e11d<et prior to boarding Oeatn more at Amtrak oorn/boarding).
• Fafund and exchange res:ndions and penalties for failure to cancel unwanted travel may app:y S:,e the refund/exchange policy at
 Amtrak rom/refunct
                     Case 2:19-cv-03518-CMR Document 10 Filed 09/19/19 Page 9 of 36


Gmall - Fwct Amtrak Reservation Exchange Confirmation                                                             5/15/19, 5:35 PM




 M Gmail
 Fwd: Amtrak Reservation Exchange Confirmation

 Blaze Waters <blazemwaters@aol.com>                                                             Tue, Jul 25, 2017 at 7:47 PM
 To: justinbenoit77@gmail.com


    Sent from AOL Mobile Mail


    From: DoNotReply <DoNotReply@amtrak.com>
    Date: Tuesday, July 25, 2017
    Subject: Amtrak Reservation Exchange Confirmation
    To· BLAZEMWATERS <BLAZEMWATERS@AOL COM>
   I                                   .    SCAN AT Q~l~-TRAK

                                                 1. Print this
                                                    confirmation page.
                                                 2. Scan the barcode
           jBarcode:
                                                    under the scanner    .IKioskl'
                                                    below the keypad.
                                                 3. Touch the "Print
                                                    Tickets" button


    Receipt and Itinerary as of 25-Jul-2017, 01 :03 AM (EDT).

    Dear Amtrak Customer,

    Thank you for choosing Amtrak.Please save or print this page for your records.

    Your reservation has been changed. If you have issues with these changes please contact 1-800-USA-RAIL
    (1-800-872-7245). Here are your new travel details.

    Reservation Number: CDE7 47

    THIS IS NOT A TICKET

    This confirmation notice is not a ticket. You must obtain a ticket before boarding.

    TICKETING INFORMATION

    Pick up your tickets at any Amtrak Quik-Trak self-service ticketing kiosk, or at any Amtrak ticket window.
    Check station operating hours before you go; ticket window and Quik-Trak kiosk hours vary
    from station to station. Your entire reservation (all segments) will be cancelled if you do not pick up
    your tickets before your first departure or if you no-show for any segment in your reservation. If your
    reservation cancels, you will need to make a new reservation. which may be at a higher fare.

    IMPORTANT POLICIES
                    Case 2:19-cv-03518-CMR Document 10 Filed 09/19/19 Page 10 of 36


Gmail - rwd: Amtrak Reservation Exchange Contitmation                                                          5/15/19, 5.35 PM




    *Valid identification is required for all passengers 18 and over. For detailed information, please visit
    www amtrak.com/lD or call 1-800-USA-RAIL (1-800-872-7245).
    *Two carry-on bags, up to 50 lb and 28 x 22 x 14 inches each, are allowed per passenger. For important
    baggage policy information, please visit www amtrak.com/BaggagePolicy or call 1-800-USA-RAIL
    (1-800-872-7245).

    PASSENGER INFORMATION

    Passenger 1: Waters, Blaze
    Amtrak Guest Rewards Number: 7039376327
    Passenger 2: Horr, Keith
    Amtrak Guest Rewards Number: 7135345929

    ITINERARY

    ==========================================================================
    Philadelphia (30Th St). Pennsylvania (Phi) to Charlotte. North Carolina (Cit)
    Tuesday August 22, 2017 8:54AM - Tuesday August 22, 2017 8;44PM
    ==========================================================================
    Train: 79 Carolinian
    Duration: 11H 50M

        Departs:
        Philadelphia (30Th St), Pennsylvania (Phi)
        Tuesday August 22, 2017 8·54AM

        Arrives:
        Charlotte, North Carolina (Cit)
        Tuesday August 22, 2017 8:44PM

        Seat{s)/Room(s)·
        2 Reserved Coach Seats

    ===================------==-======----=-=========----=====================
    Charlotte, North Carolina (Cit) to Atlanta, Georgia (Atl)
    Sunday August 27, 2017 4:13AM-Sunday August 27, 2017 9:41AM
    =~~=========---==-=========--------~~=~===----===~=~=~~==--===============
    Train: 19 Crescent
    Duration: 05H 28M

        Departs:
        Charlotte, North Carolina (Cit)
        Sunday August 27, 2017 4:13AM

        Arrives:
        Atlanta, Georgia (Atl)
        Sunday August 27, 2017 9:41AM

        Seat(s)/Room(s):
        2 Reserved Coach Seats

    ================:.:==================----=======·-===---============-==========
    Atlanta, Georgia (All) to New Orleans, Louisiana (Nol)
    Wednesday August 30, 2017 10:06AM - We~nesday August 30, 2017 9:00PM
    =====~=====================----==~~========-================~=~~==~~===~~==
    Train: 19 Crescent
                    Case 2:19-cv-03518-CMR Document 10 Filed 09/19/19 Page 11 of 36


Gmail • Fwd. Amtrak Reservation Exchange Confirmation                                 5/15/19, 5:35 PM


    Duration: 1OH 54M

       Departs:
       Atlanta, Georgia (Atl)
       Wednesday August 30, 2017 10:06AM

       Arrives:
       New Orleans, Louisiana (Nol)
       Wednesday August 30, 2017 9:00PM

       Seat(s)/Room(s):
       Viewliner Accessible Bedroom H In Car 1911

    ----=====~===-=-----------------==========================================
    New Orleans, Louisiana (Nol) to Philadelphia (30Th St), Pennsylvania (Phi)
    Saturday September 9, 2017 7:00AM - Sunday September 10, 2017 12:08PM
    =~=================~==~~~====~==~================~========~==~=~==========
    Train: 20 Crescent
    Duration: 29H 08M

       Departs:
       New Orleans, Louisiana (Nol)
       Saturday September 9, 2017 7:00AM

       Arrives:
       Philadelphia {30Th St). Pennsylvania (Phi)
       Sunday September 10, 2017 12:08PM

       Seat(s)/Room(s):
       Viewliner Accessible Bedroom H In Car 201 O

    Special Service Has Been Requested

    ==~=================------------==========================================
    FARE INFORMATION

     Rail                                         $ 694.70
     Accommodations                               $622.20
     Ticket Delivery Fee                          $ 0.00


     Subtotal
     Credit From Previous
                                        ~
                                                  $1222.55
     Purchase

     Forfeit Amount                               $0.00
     Purchase Total                               $ 94.35
     Evoucher Amount                              $000
     Refund Fee                                   $ 0.00

     Refund Amount                                $0.00
                    Case 2:19-cv-03518-CMR Document 10 Filed 09/19/19 Page 12 of 36


Gma,I - ~wd Amtrak Reservation Exchange Confirmation                                                             5/15/19, 5:35 PM


    We have sent an e-mail confirmation to the following addresses: BLAZEMWATERS@AOL.COM

    BILLING INFORMATION

    AMTRAK -www.amtrak.com

    Billed to:




    ADDITIONAL INFORMATION

   * VVhen should you arrive at the station? Check the recommended arrival times for your departure station at
   Amtrak.com/stations. Allow additional time if you are boarding at a Canadian station, or require
   ticketing/baggage services or boarding assistance.
   * If you are traveling on the Auto Train, motorcycles and vehicles with trailers must check in by 2:00 pm.
   All other vehicles must check in by 2:30 pm. Vehicles will not be accepted after 2:30 pm.
   • You may cancel (but not modify) your reservation online. Cancellation fees and/or refund fees may apply.
   To change your reservation, please call 1-800-USA-RAIL (1-800-872-7245).
   "THIS IS NOT A TICKET. You must obtain your ticket(s) before boarding.

    HAVE A GREAT TRIP!

    * Need a hotel? Amtrak offers great deals for your destination. For the best deals in cars and
    hotels please visit http://trip.amtrak com to learn more.
    Questions? Contact us on line at www.amtrak.com/contactus or call 1-800-USA-RAIL (1-800-872-7245).

    The policies described above apply to travel on Amtrak services.


 Justin Benoit <jastinbenoit77@gmail.com>                                                      Thu, Aug 10, 2017 at 1:23 PM
 To."mbalmu1@aol.com" <mbalmu1@aol.com>

    [Quoted text hidden]
Case 2:19-cv-03518-CMR Document 10 Filed 09/19/19 Page 13 of 36


8   Messages ,1a'I LTE    12:55 AM                    @[     )>




    < e !:~~~!~lli'                                 •

                   Amtrake
       639K peop-le like this including
        Francis M. Berkery and 102
                  friends
            Railroad Company



                rm on your trct111 with a
                friend and we were
                both humility be the
                lady that seated us in
                front of the whole
                cabin 2 times I'm
                disabled an so is my

    :: •         a.)
                         "
                         -       Aa
                                               •••
Case 2:19-cv-03518-CMR Document 10 Filed 09/19/19 Page 14 of 36


8   Messages ,11.J LTE    12:55 AM                    @GO•

    (0          :::~~:er                            •
       639K people like this including
        Francis M. Berkery and 102
                  friends
            Railroad Company



                rm on your train with a
                friend
                    .  and we were
                                 -


                both humility-be the·
                lady that sea!~d us in
                front of the. Whole
                cabin 2 times I'm
                disabled an so is my
                friend I'm having such
                bad chest pain over it
                an they won't came
                near me now I can't
                find her

    :: 8 1:.1 f                  Aa
                                                •••
Case 2:19-cv-03518-CMR Document 10 Filed 09/19/19 Page 15 of 36


B Messages   ,llfl LTE    12:56 AM                    @@_@,

        A
  <     V
               Amtrak
               Messenger


               I have a handicap seat
                                                    •
               she would not even
               ask for my I'd never
               asked either of us
               screaming get out-of
               that handicap seat I'm
               so upset no apoligy
               she said ge.t out of
               that seat if ,~pu want it
              ~pay for it ·.;::ittwas --
               horif iying I plan on
               going to the board of
               disability




 ••
 ••
                         "'
                         -      Aa
                                               • ••
Case 2:19-cv-03518-CMR Document 10 Filed 09/19/19 Page 16 of 36


Cl Messages ,111   LTE    12:56 AM                    @[     ),



  (0           ~=:~~:er                             •
               Not ones did she ask
               when I told her I was
               disabled did she ask
               me if I needed
               anything I told her I
               have 9xyg~n ~he -
               could care less an said.
               get your ~§19 9ut of
               that area [pumbliilg . "
               ppl-trying·it With her ·
               pay for the dam seat if
               you want it

          We apologize. We
          have forwarded your
          concerns to
0         management.

 :: 8 r-1                f      Aa
                                               •••
Case 2:19-cv-03518-CMR Document 10 Filed 09/19/19 Page 17 of 36


Cl Messages   ,118 LTE       12:56 AM

        A
 V
  <     V
                 Amtrak
                 Messenger
              -------...,- · · · - - -   ""
                                                    •
                 Why would anyone
                 with a diability have 2
                 pay more 4 a seat
                _then a per-son without
                 one




  ••                       ,,-
  ••                                     Aa
                                               • ••
Case 2:19-cv-03518-CMR Document 10 Filed 09/19/19 Page 18 of 36


B Messages    ,Ill LTE    12:56 AM                     ©I    I•


  ( 0 :::~::er                                       •
                 That's not the women
                 that•s her coworker
                 she knows_ who she is

          We apologize.
          These issues are
          handled by
          Customer
          Relations. Please
          call us at 1-800-
          USA-RAIL (SU
          8a-430p EST) or
          email us at
          https://
          www.amtrak.com/
          contact-us



  :: 8 r:.J f                    Aa
                                                •••
Case 2:19-cv-03518-CMR Document 10 Filed 09/19/19 Page 19 of 36


8   Messages 1111 LTE     12:57 AM                    @ (    )1




                                                    •




                 OMG I went in my bag
                 she made me move u
                 to the f rant an my
                 money belt is gone I
                 can't tell my friend he
                 will go off

    ••
    ••
                        "-       Aa
                                               • ••
Case 2:19-cv-03518-CMR Document 10 Filed 09/19/19 Page 20 of 36


Cl Messages   1111 LTE    12:57 AM                    @ (    )1


  (     •       Amtrak
                Messenger
                                                    •

                I'm writing you one
              - last time for a   ·- -
                settlement my
                cond~f!!>n has grown
               ·wors•i\ind I would like.
               a settlement if not
               next week I'm headed
               to file a law suit to put
               a handicap person out
               of a handicap cap seat
               an harrass me was not
               right we were the only
 ••
 ••
                         "
                         -      Aa
                                               • ••
Case 2:19-cv-03518-CMR Document 10 Filed 09/19/19 Page 21 of 36


Cl Messages ,111   LTE     12:57 AM                    © [    J,


   <•           Amtrak
                Messenger
                                                     •




                                                                   .   '




  ••
  ••                     &
                         -       Aa
                                                • ••
Case 2:19-cv-03518-CMR Document 10 Filed 09/19/19 Page 22 of 36


8   Messages 1111 LTE     12:58 AM                    @ (    )1



    <•          Amtrak
                Messenger
                                                    •




    ••
    ••
                        "'
                         -      Aa
                                               •
Case 2:19-cv-03518-CMR Document 10 Filed 09/19/19 Page 23 of 36


Cl Messages ,Ill   LTE    12:58 AM                    @[     ),


  ( A
    V
               Amtrak
               Messenger
                                                    •




                                      This is me


 ••
 ••                      &
                         -      Aa
                                               • ••
Case 2:19-cv-03518-CMR Document 10 Filed 09/19/19 Page 24 of 36


Cl Messages   1111 LTE   12:58 AM                     @ (       )1




                                                    •
                   Please. Get me
                   through to who ever
                   handles these cases
                   please I would
                   appreciate it
                                                            0




 ••
 ••
                         "
                         -      Aa
                                               • ••
Case 2:19-cv-03518-CMR Document 10 Filed 09/19/19 Page 25 of 36


D Messages ,111                 LTE      12:58 AM         @ [    ]•



  <e                       Amtrak
                           Messenger
                                                         •
                 sending this to
                 management like you
                 hav~ before. If you
                -scroll up you will see
                 that I sent a letter and
                 it went to them but it
                 has disappeared from
                 n,y screen. Let this
                :sprve as a warning to
                       -       .~             .     .


                \you that I'm about to
             ·~-"':'!:"""';!'"'"'
             ..,..._                -
                                                             ~




                 ~get a cab or disabled
                 transit to small claims
                 since you're not
                 responding to me and
                 my videos that have
                 been sent. I want you
                 to contact me like in


 ••
                 the past. The reason
                                        ,,-
 ••                                           Aa
                                                        • ••
Case 2:19-cv-03518-CMR Document 10 Filed 09/19/19 Page 26 of 36


B Messages ,111   LTE     12:59 AM


  <•                                                •
                Amtrak
                Messenget'




  ••
  ••
                        "-       Aa
                                               • ••
Case 2:19-cv-03518-CMR Document 10 Filed 09/19/19 Page 27 of 36


8   Messages ,111 LTE     12:69 AM

    ( A
      V
                Amtrak
                Messenger
                                                    •




    ••
    ••                  &
                        -        Aa            • ..
Case 2:19-cv-03518-CMR Document 10 Filed 09/19/19 Page 28 of 36


B Messages   ,111 LTE     12:59 AM


  <0           Amtrak
               Messenger
                                                    •




 ••
 ••
                        "
                        -       Aa
                                               • ••
Case 2:19-cv-03518-CMR Document 10 Filed 09/19/19 Page 29 of 36


8   Messages ,Ill LTE     12:59AM                       @ (   )1

         A
    <    V
                Amtrak
                Messenger

                woke up the train. My
                                                    •
                travel mate and I were
                the only minorities on
                board and we're also
                                                   ..   -
                both disabled. She
                             .     .

                refused to listen to me
             -- when I told her I -
               .purchased
             -. handic.apped ~eat~~i:~
                _PeQpl~_. on the trai!ir~;,_ -
                were threatening me. I
                was at raid that if they
                followed through with
                their threats that I
                "better get my ass in
                the chairs like the lady
                said or there was
                going to be a
    ••
    ••                   &
                         -       Aa
                                                • ••
Case 2:19-cv-03518-CMR Document 10 Filed 09/19/19 Page 30 of 36


ct Messages   .111   LTE    12:59 AM

        A
  <     V
                Amtrak
                Messenger

                woke up the train. My
                                                    •
                travel mate and I were
                the only minorities on
              · board and we're also
                both disabled. She
                refused to listen to me
                when I told her I
              _purchased ·-
                handicapped seat~:;
                Peopl~ o~ the tr~l~·- _._
               were threatening me. I
               was afraid that if they
               followed through with
               their threats that I
               "better get my ass in
               the chairs like the lady
               said or there was
               going to be a
  ••
  ••
                           "'
                           -     Aa
                                                • ••
Case 2:19-cv-03518-CMR Document 10 Filed 09/19/19 Page 31 of 36


Cl Messages ,Ill   LTE    12:59 AM                    @ (__   Ji


  <e            Amtrak
                Messenger
                                                    •
               going to be a
               problem" then I
               would've been more
               disabled then I
               already am. Pis send
               this to management
             . and send me a text
               back to let me know
               that aGtion is beiag
               ,~ke11 like you'v.~tJ.9ne~
               in the past. I've given
               you more than en.ough
               time to respond to this
               and I've even went on
               your website over a
               month ago and sent
               an email to customer
               service and I'm still
  ••
  ••
                         "'
                         -       Aa
                                               •
Case 2:19-cv-03518-CMR Document 10 Filed 09/19/19 Page 32 of 36


ct Messages   a1lil LTE    1:00AM                                                 @[.   J,


  <e            Amtrak
                Messenger
                                                                                  •
               already am. Pis send
               this to management
               and send me a text
               back to let me know
               that action is being
               taken like you've done
               in the past. I've give~
               you more than ~nough
               tirne t9·respon~:tQ this·     ... .                    ~""'



               and I've even went
                • ~.   -
                                 -- on
                               ..'.-·-·
                                          - . -
                                                     -·.c     --~~>~¥-,

                                                            ..,   .
                                                                             TC




               your website over a ·
               month ago and sent
               an email to customer
               service and I'm still
               waiting on a response.
               I'm going to small
               claims court later
               toda to tile a claim
  ••
  ••
                           "
                           -              G
                                                                              •>
·'   Case 2:19-cv-03518-CMR Document 10 Filed 09/19/19 Page 33 of 36


     Cl Messages   1111 LTE    1:00AM

            A
       <    V
                     Amtrak
                     Messenger
                                                         •




      ••                      &
      ••                      -      G
                                                    •>
Case 2:19-cv-03518-CMR Document 10 Filed 09/19/19 Page 34 of 36


1111 MetroPCS LTE            1:12 AM                  @[     ],




                           ·J:n:~ !\I'll
                                                    •
          Hey! In reviewing
          your information,
          our records reflect
          your concerns were
          reported to our
          Customer Relations
          Department and
          forwarded to
          management. For
          further assistance,
          you may reach out
          to Custome·r
          Relations. We are
          unable to provide
          any as.sistance

 ••••• a  regarding your case .

                ~
                        "-          Aa
                                               • ••
,•
     Case 2:19-cv-03518-CMR Document 10 Filed 09/19/19 Page 35 of 36


     ,111 MetroPCS LTE                  1:12 AM                           @[-]1

             A
      u
       <     V
                       Amtrak
                       Messeugcr
               I " " ' ~ 1W I ""' I I I ~   Y "'...WI   "'"'   '11""' •   •   0
                     Please send me the
                     address of your legal
                     departments legal
                     address plea~e I'~ not
                     sure why it t~ok you
                     all these· months to
                     get back to me but
                     Conly. for- my '1.~sband
                     asking a que~stion I got --
                     you!
                     So now would you
                     please send me your
                     main address of
                     Amtrak an the
                     address of your legal
                     department please?

       ••
       ••
                                   " -          I
                                                                      •>
!
    Case 2:19-cv-03518-CMR Document 10 Filed 09/19/19 Page 36 of 36


    1111 MetroPCS LTE         1:16 AM                    @I     J,


      <•                                               •
                   Amtrak
                   Messenger




                     r need the addresses-_
                     for us mail please !!!!
                                        .,zr.;r;,""




                  ~ Will you      pJe~ase send
                   them to me to help me
                   I am a paying
                   customer and I
                   deserve a response
                   from you as a
                   employee of your
                   department please!!!

     ••
     ••
                           "-       Aa
                                                      • ••
